DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
 
Response to Amendment
The amendments filed on May 12, 2021 have been entered. Applicant amended claims 1, 5, 9, 10, 14, 18, and 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments May 12, 2021 with respect to the Final Office Action dated February 12, 2021 have been fully considered but they are not persuasive.
 Previous rejection to claim 1 was made over Valeva et al. (US PGPUB No. 20150007199), in view of McLaughlin (US PGPUB No. 20150222517). To address the amended features of claim 1 with better clarity, the previous rejection is modified using McLaughlin only. 

In response, McLaughlin is applied which explicitly teaches above cited features. Fig. 5B of McLaughlin shows HTTP request method GET (first HTTP request method) for an API represented by URL http://doors.local.12345/proto/services/7/charateristics . Fig. 5C shows the response to HTTP GET request includes a response body described in JSON structure (data description language syntax structure). Paragraph 0171, lines 1-8, states “In response to HTTP GET request 520, the accessory can send an HTTP response providing the requested resource (state information). FIG. 5C shows a portion of an example HTTP response 530 that can be provided in response to the request of FIG. SB. The response includes HTTP response header 532 identifying the response and status ("200 OK") and indicating that the content 534 is formatted as a JSON object as defined by the uniform accessory protocol. Fig. 5E of McLaughlin shows HTTP request method PUT (second HTTP request method) for the same API represented by the same URL http://doors.local.12345/proto/services/7/charateristics with a request 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McLaughlin (US PGPUB No. 20150222517), hereinafter, McLaughlin.
Regarding claim 1:
	McLaughlin teaches:
A communication apparatus comprising (Fig. 2 shows various accessory devices including a security camera 110 (communication apparatus) in a communication network environment. Paragraph 0059, lines 1-4, states “Any type of accessory device can be controlled. Examples of accessory devices include door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112.”): 
a communication unit configured to communicate with an external apparatus based on Hypertext Transfer Protocol (HTTP) (Fig. 37 shows communication interface 3736 (communication unit) of an accessory device. Paragraph 0062, lines 1-4, teaches accessory device communicate with the controller (external apparatus) via a protocol as  stated “Certain embodiments of the present invention relate to a uniform accessory protocol that facilitates communication by controllers such as controller 102 with one or more accessories such as any or all of accessories 104-112”. Paragraph 0060, lines 19-21, teaches communication protocol can be HTTP as stated “The network can support a standard Internet protocol suite (IP) including, e.g., TCP and HTTP.”); 
a recording medium configured to record programs corresponding to a plurality of application programming interfaces (APIs) (Fig. 37 shows the storage device 3728 (recording medium) of an accessory device .Paragraph 0007, lines 22-25, states “In some embodiments, an accessory can provide an accessory definition record to a controller. The accessory definition record can include complete information about all accessible characteristics of the accessory.”. Paragraph 0544, lines 1-3, states “communication interface module 3970 can provide an API that is usable by other modules to send and/or receive messages to external devices.”); and 
a control unit configured to control the communication unit to, in a case where a request regarding any of the plurality of APIs is received via the communication unit, execute the program corresponding to the API regarding which the request is received, and return a response including a response body described in a predetermined data description language syntax structure to the request (Fig. 5B shows accessory devices receive HTTP GET request and provides an response. Fig. 5C shows response includes a response body described in JSON structure (data description language syntax structure). Paragraph 0171, lines 1-8, states “In response to HTTP GET request 520, the accessory can send an HTTP response providing the requested resource (state information). FIG. 5C shows a portion of an example HTTP response 530 that can be provided in response to the request of FIG. SB. The response includes HTTP response header 532 identifying the response and status ("200 OK") and indicating that the content 534 is formatted as a JSON object as defined by the uniform accessory protocol.” ), 
 wherein the control unit is configured to perform control to describe the response body in the same format of the predetermined data description language  syntax structure in a case where a request using a first HTTP request method regarding a predetermined API represented by a predetermined Uniform Resource Locator (URL) among the plurality of APIs is received and in a case where a request using a second HTTP request method regarding the same predetermined API represented by the predetermined URL is received (Fig. 5B shows http request method GET ( first HTTP request method) for API represented by URL http://doors.local.12345/proto/services/7/charateristics  and Fig. 5C shows response formatted in JSON . Fig. 5E shows HTTP request method PUT (second HTTP request method) to the same API represented by the same URL with the same format of the response body of the HTTP GET request method. Paragraph 0174 describes the same).
As to claim 2, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches wherein the request using the first HTTP request method is a request to acquire data (Fig. 5A shows HTTP GET for request to get data).
	As to claim 3, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches wherein the request using the second HTTP request method is a request to change data (Fig. 5E shows HTTP PUT for request to change data.”)
	As to claim 4, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.

wherein the request using the first HTTP request method is a request to acquire data (see claim 2 rejection as shown above), 
- 52 -10195625US01wherein the request using the second HTTP request method is a request to change data (see claim 3 rejection as shown above), 
wherein the first HTTP request method does not have a request body (Fig. 5B shows HTTP GET request method does not have a request body), and 
wherein the second HTTP request method has a request body (Fig. 5E shows HTTP PUT request mehtod has a request body).	
As to claim 5, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches: 
wherein the request using the second HTTP request method is a request to change data (see claim 3 rejection as shown above), and 
wherein in the second HTTP request method, a syntax structure of a request body of a request and a syntax structure of a request body of a response are the same (Fig. 5E shows syntax structure of HTTP PUT request method and  Fig. 5C shows syntax structure of the response body of http GET request and both are same ).	
As to claim 6, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin teaches further comprising an image capturing unit, wherein the plurality of APIs includes an API for remotely controlling the image capturing unit (Fig. 2 shows various accessory devices including a security camera 110 (image capturing unit) in a communication network environment. Paragraph 0059, lines 1-4, states “Any type of accessory device can be controlled. Examples of accessory devices include door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112.”. Fig. 25A shows plurality of API for controlling the security camera).
As to claim 7, the rejection of claims 1 and 6 are incorporate.  McLaughlin teaches all the limitations of claims 1 and 6 as shown above.
McLaughlin further teaches wherein the plurality of APIs is represented by a Uniform Resource Locator (URL) having a hierarchical  syntax structure  with respect to each category of remote control (paragraph 0169, lines 1-6, states ,“ A controller can generate an HTTP GET (PUT) request to a URL constructed in this manner to read (write) a characteristic. Further, the hierarchical structure of URL 500 can be exploited to allow the controller to read from or write to multiple characteristics or multiple services in a single transaction.”).	
As to claim 9, the rejection of claim 1 is incorporate. McLaughlin teaches all the limitations of claim 1 as shown above.
	McLaughlin further teaches wherein the syntax structure of - 53 -10195625US01 the request body is a JavaScript Object Notation (JSON) syntax structure (Fig. 5E shows request body of HTTP PUT request method is JSON syntax structure).
	Regarding claim 10:
	Claim 10 is directed towards a method performed by the communication apparatus of claim 1. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a method performed by the communication apparatus of claim 2. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a method performed by the communication apparatus of claim 3. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a method performed by the communication apparatus of claim 4. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a method performed by the communication apparatus of claim 5. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a method performed by the communication apparatus of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a method performed by the communication apparatus of claim 7. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a method performed by the communication apparatus of claim 9. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a non-transitory recording medium in which is stored a program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 10. Accordingly, it is rejected under similar rationale.
Regarding claim 20:
Claim 20 recites similar limitation as claim 1. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin, in view of Valeva et al. (US PGPUB No. 20150007199), hereinafter, Valeva.
As to claim 8, the rejection of claims 1, 6, and 7 are incorporate. McLaughlin teaches all the limitations of claims 1, 6, and 7 as shown above.		

Valeva  teaches wherein the control unit is configured to perform control not to receive a request for an API corresponding to a URL represented by a lower hierarchical level among the plurality of APIs without receiving a request for an API corresponding to a URL represented by an upper hierarchical level (paragraph 0041 and Fig. 6 teaches hierarchical execution of RESTful API i.e. receiving request for ‘status’ (API corresponding to a URL represented by a lower hierarchical level) after receiving request for immediate higher hierarchical level ‘orders’.  Paragraph 0041 also states “A server can add any of many different types of additional links to facilitate extension of APIs and to facilitate navigation, via subsequent GET requests, carried out by clients as they traverse the hierarchically organized resources available through the API”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLaughlin to incorporate the teaching of Valeva about hierarchical execution of APIs. One would be motivated to do so to provide additional links of newly available resources with lower hierarchies (see at least paragraph 0041, lines 1-6, of Valeva).  
Claim 17 is directed towards a method performed by the communication apparatus of claim 8. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 10, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457